United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3028
                                    ___________

Shirley Forney,                        *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Calvin E. Forney; Beverly B. Forney;   * Eastern District of Missouri.
State of Missouri,                     *
                                       *      [UNPUBLISHED]
             Appellees.                *
                                  ___________

                          Submitted: November 25, 1998
                              Filed: December 2, 1998
                                  ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Shirley Forney appeals the district court’s1 order granting defendants& motions
to dismiss this 42 U.S.C. § 1983 action, her second alleging violations of her
Fourteenth Amendment rights in connection with state court probate proceedings.
Having carefully reviewed the record and the parties& briefs, we affirm for the reasons
stated by the district court. See 8th Cir. R. 47B. Appellees& motion for sanctions and
appellent&s motion to strike are denied.

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-